Citation Nr: 0638690	
Decision Date: 12/12/06    Archive Date: 12/19/06

DOCKET NO.  04-25 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Competency to handle disbursement of funds.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Cheyenne, Wyoming, Department of Veterans Affairs (VA) 
Regional Office (RO), which found that the veteran was 
incompetent for VA benefits purposes.  

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge (VLJ) at a videoconference hearing.  The 
transcript of that hearing is of record and associated with 
the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
he is competent to handle his funds and meets the criteria of 
competency for VA purposes.  

A review of the record reveals that the requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000, have not been fulfilled in this claim.  The 
Board is required to address VCAA.  The VCAA provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the relevant evidence necessary to 
substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002);
38 C.F.R. § 3.159 (2006).  The Appeals Management Center 
(AMC) sent the appellant a VCAA letter in April 2006.  The 
letter informed the veteran what VA's duty is to assist him 
to obtain evidence for his claim and what they still needed 
for him in regard to his claim.  However, in this letter he 
was not informed what was necessary according to VA 
regulations, to show for a claim for competency to handle 
disbursement of funds.  He was provided what the evidence 
must show for an earlier effective date claim.  He does not 
have an earlier effective date claim on appeal.  He must be 
informed by VA letter of what is necessary for a claim for 
competency to handle disbursement of funds.  This is 
necessary prior to final adjudication of the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification actions 
required are fully satisfied for the 
appellant's claim on appeal.  This 
includes sending the appellant a letter 
discussing what information and evidence 
not of record is necessary, specifically 
what the evidence must show in a claim 
regarding competency to handle 
disbursement of funds.  

2.  Upon completion of the requested 
development above, the AMC should again 
review the claim.  If the decision is 
adverse to the veteran, he should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




